DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/22/22 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1-4, 8-9, 11-20. The examined Claims are 1-4, 8-9, 11-20, with Claims 1, 4, 8, being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims (and cancellation of Claim 10), the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claims 1 and 8 to each require (1) that the three or more thin film batteries arranged in the alternating stacked configuration are encapsulated as a unit by an encapsulation layer, and (2) that successive cathode current collector layers of different battery stacks are interfaced and coupled to one another via a conductive adhesive layer.

	Applicant presents arguments in favor of said amendments versus the prior art references of record (Pages 7-8 of Remarks). In particular, Applicant argues that none of the prior art references of record disclose an encapsulated alternating stacked configuration as instantly claimed (Page 7 of Remarks). Applicant further argues that the Johnson reference, which was relied upon to teach the alternating stacked configuration, explicitly requires sharing of electrode layers between alternating layers (Page 8 of Remarks). Thus, Applicant argues that Johnson neither teaches nor suggests an alternating stacked configuration, as instantly claimed, in which two cathode current collector layers are mechanically and conductively coupled via a conductive adhesive layer (Page 8 of Remarks). 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-4, 8-9, 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claims 1 and 8 are Laurent et al. (US 2007/0238019), Johnson (US 2002/0110733), Sabi et al. (US 2011/0274974), and Yamazaki et al. (US 2012/0088151).

Laurent teaches a battery system (Title, Abstract). As illustrated in Figures 2 and 6, Laurent teaches that the battery system comprises a thin film battery cell comprising an anode layer (6), a cathode layer (8), a cathode current collector layer (5), an anode current collector layer (4), and an electrolyte layer (7) positioned between the anode and cathode layers ([0022]). As illustrated in Figures 2 and 6, Laurent teaches that the thin film battery cell is attached to a planar support layer (1), wherein the support layer has through-holes therein which are configured for electrical power connection to the thin film battery cell, wherein the through-holes comprise a first pattern hole that physically exposes the cathode current collector layer and a second pattern hole that physically exposes the anode current collector layer ([0022]-[0029]). As illustrated in Figures 2 and 6, the support layer comprises a first end (i.e. the upper plane/surface of the support layer to which numeral (2) in Figure 2 points) and a second end (i.e. the lower plane/surface of the support layer to which numeral (3) in Figure 2 points). Accordingly, given that the first pattern hole passes entirely through the support layer in the thickness/stacking direction from the first end to the second end, the first pattern hole is, at least, defined through the first end of the support layer. Similarly, given that the second pattern hole passes entirely through the support layer in the thickness/stacking direction from the second end to the first end, the second pattern hole is, at least, defined through the second end of the support layer. Laurent explicitly teaches that the support layer may be formed out of a polymeric material ([0029]). For example, Laurent specifically teaches that the support layer may be formed from PEEK ([0029]).
Johnson teaches a multilayer thin film battery comprising a plurality of thin film battery cells (Abstract, [0002]). As illustrated in Figure 1, Johnson teaches that the battery comprises four thin film battery cells (12, 14, 16, 18) arranged in a stacked configuration which forms a thin film battery stack, wherein said thin film battery stack is attached to a planar substrate (24) ([0022]-[0023]). Johnson notes, however, that the battery is not explicitly limited to only four thin film battery cells ([0022]). More specifically, and as illustrated in Figure 1, Johnson teaches that the four thin film battery cells are arranged in an alternating stacked configuration wherein each successively stacked thin film battery cell is a mirror image of the thin film battery cell on which it is stacked (i.e. the successively stacked thin film battery cells have opposite orientations) ([0024]-[0025]). Johnson teaches that such an alternating stacked configuration helps provide for high output characteristics ([0025]).
Sabi teaches a thin-film battery system (Title, Abstract). As illustrated in Figure 1, Sabi teaches that the thin-film battery system comprises a thin film battery cell comprising an anode layer, a cathode layer, a cathode current collector, an anode current collector, and an electrolyte layer ([0092]). As illustrated in Figure 1, Sabi teaches that the thin film battery cell is attached to, and formed on, a support layer (10) ([0092]). Sabi teaches that the support layer may be formed out of PEEK, given that PEEK is an organic and insulating material ([0124]).
Yamazaki teaches a battery system (Title, Abstract). Yamazaki teaches that portable devices, such as personal computers and mobile phones, require chargeable power sources, such as batteries, for operation ([0002]). As illustrated in Figures 7A-7B, Yamazaki teaches that the portable devices which comprise battery power sources therein include displays therein which are coupled to, and powered by, the battery power sources ([0116]-[0117]).

However, independent Claims 1 and 8 each require, among a plurality of other structural limitations, (1) that the three or more thin film batteries arranged in the alternating stacked configuration are encapsulated as a unit by an encapsulation layer, and (2) that successive cathode current collector layers of different battery stacks are interfaced and coupled to one another via a conductive adhesive layer.

None of the aforementioned prior art references of record disclose an encapsulated alternating stacked configuration as instantly claimed. Furthermore, Johnson, relied upon to teach the alternating stacked configuration, explicitly requires sharing of electrode layers between alternating layers. Thus, Johnson neither teaches nor suggests an alternating stacked configuration, as instantly claimed, in which two cathode current collector layers are mechanically and conductively coupled via a conductive adhesive layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729